Citation Nr: 0631701	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1968.



This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota that denied entitlement to dual 
(separate) 10 percent ratings for bilateral tinnitus.

Regarding the appellant's claim for separate 10 percent 
ratings, the VA appealed the decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), which held more than a single 10-
percent disability evaluation could be provided for 
bilateral tinnitus.  The VA Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith which included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought.  As a consequence of the holding in 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (Federal 
Circuit), the VA Secretary rescinded stay and directed the 
Board to resume adjudication of the previously stayed 
claims.  The Board's review of the veteran's claim may now 
proceed.


FINDING OF FACT

The veteran has been awarded a single 10 percent evaluation 
for his bilateral tinnitus, which is the maximum disability 
evaluation that may be assigned pursuant to the applicable 
disability rating criteria.


CONCLUSION OF LAW

The veteran's claim for dual (separate) 10 percent 
disability ratings for bilateral tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 
38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2002) and as 
amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The VCAA would be 
clearly applicable to this claim if the effective date of 
the new law were the sole consideration.  However, though 
seemly ubiquitous in its application, this case presents one 
of the judicially recognized exceptions.  Here the extant 
law regarding compensation for tinnitus controls the 
appellant's situation and no amount of assistance or 
additional notice from VA will change the outcome.  See 
generally, Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that statutory interpretation questions not affected by 
enactment of VCAA).  See also Kane v. Principi, 17 Vet. App. 
103 (2003) (extending nonapplication to regulatory 
interpretation questions).  See also Sabonis, supra.  

Turning to the merits of the claim, this matter turns on the 
interpretation of the applicable regulation, as the facts 
are not in dispute.  In summary, the RO rating decision in 
November 1968 granted service connection for nerve deafness 
and tinnitus and assigned a 0 percent rating for effective 
from August 13, 1968, under the version of 38 C.F.R. § 4.85-
4.87, Diagnostic Code 6297 then in effect.  The record shows 
the tinnitus complaints were directed to the right ear.  The 
RO issued notice in November 1968.  The 0 percent rating was 
continued in a November 1971 RO rating decision of which the 
veteran was notified in RO correspondence dated in November 
1971.  In April 2003, the RO received the claim for service 
connection for bilateral hearing loss and tinnitus in both 
ears.  The RO decision in September 2003 granted a single 10 
percent rating for bilateral tinnitus effective April 14, 
2002.  After the September 2003 rating decision, the 
veteran's notice of disagreement sought dual (separate) 
ratings for his bilateral tinnitus.  The RO issued a 
statement of the case in December 2003 that explained, in 
essence, that the single 10 percent evaluation in the 
regulation recognized a unilateral or bilateral disorder.  
The revised rating criteria specifically precluded separate 
ratings and in light of the recent appellate court ruling 
the criteria in effect before June 2003 are not more 
favorable.  

The VA General Counsel in VAOPGCPREC 2-03 analyzed the 
requirements of the various versions of Code 6260 and the 
effect of other provisions of the law, including 38 C.F.R. 
§ 4.25(b), and the nature of the disability known as 
tinnitus.  
The opinion explained that bilateral tinnitus comprised a 
single disability for VA rating purposes under all of the 
versions of Code 6260.  Therefore, regardless of whether 
tinnitus was perceived as unilateral, bilateral, or in the 
head, the original and the revised versions of Code 6260 
authorized only a single 10 percent rating for tinnitus and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The undifferentiated nature of the source of the 
noise that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed rule 
making, of rating tinnitus as a single disease entity.  See 
67 Fed. Reg. 59,033 (Sept. 19, 2002); 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The argument for a higher rating is grounded generally in 
the holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and 
its interpretation of the regulations, specifically section 
4.25(b) which states that disabilities resulting from a 
single disease entity are to be rated separately.  In 
essence, the Veterans Court decision in Smith approved the 
construction of section 4.25(b) to bilateral tinnitus that 
the representative relies on to support the present appeal. 

However, on review of the respective positions, the Federal 
Circuit reversed the Veterans Court's decision in Smith, 
deferring to the VA interpretation of Diagnostic Code 6260 
and section 4.25(b) which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is bilateral or unilateral.  The opinion stated 
that an agency interpretation of its own regulations was 
entitled to substantial deference where as here it was not 
plainly erroneous or inconsistent with the regulations.  In 
addition, the Federal Circuit observed that prior legal 
precedent supported the VA interpretation of the rating 
scheme.  See Cromley v. Brown, 7 Vet. App. 376, 378 (1995) 
where a claimant with bilateral tinnitus sought an increased 
rating, it was noted that "the appellant is already rated at 
10%, the highest level possible under the regulations for 
tinnitus".  The opinion also noted the previously referenced 
agency position in the VA General Counsel opinion and that 
the VA interpretation of its regulations did not require 
observance of administrative procedural formalities 
associated with statutory interpretation in order to be 
afforded deference.  Smith, 451 F.3d at 1351-52.

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, e.g., Shields v. Brown, 
8 Vet. App. 346, 351-52 (1995).  Accordingly, as the veteran 
is in receipt of the highest rating for tinnitus allowed by 
law, the appeal for dual (separate) 10 percent ratings for 
bilateral tinnitus must be denied as a matter of law.  


ORDER

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


